Opinion issued December 22, 2005













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-01097-CR
____________

HECTOR MARTINEZ SAAVEDRA, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 182nd District Court
Harris County, Texas
Trial Court Cause No. 935972



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Hector Martinez Saavedra, and signed a final judgment in this case on September 27,
2005.  Appellant Saavedradid not file a motion for new trial, and therefore the
deadline for filing a notice of appeal was October 27, 2005,  30 days after sentencing. 
See Tex. R. App. P. 26.2(a)(1).   
               Appellant Saavedra filed a notice of appeal on November 7, 2005, 11 days
after the deadline.   Notice of appeal was deposited in the mail on November 3, 2005,
according to the postmark on the copy of the envelope included in the clerk’s record.
Although the notice of appeal was filed within the 15-day time period for filing a
motion for extension of time to file notice of appeal, no such motion for extension of
time was filed.  See Tex. R. App. P. 26.3.
               An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
               We therefore dismiss the appeal for lack of jurisdiction.

               All pending motions are denied as moot.  
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).